TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00056-CV


In re Cerberus Capital Management, L.P.; Cerberus Partners, L.P.; Cerberus Associates
LLC; Craig Court, Inc.; CRT Satellite Investors LLC; and Stephen A. Feinberg





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relators filed a petition for writ of mandamus asking this Court to reverse the trial
court's disqualification of relators' counsel.  See Tex. R. App. P. 52.  Mandamus is an extraordinary
remedy, available only when a trial court clearly abuses its discretion and when there is no adequate
remedy on appeal.  In re Ford Motor Co., 988 S.W.2d 714, 718 (Tex. 1998).  Applying this exacting
standard to the briefing, argument, and record, we must deny relators' petition for writ of mandamus. 
See Tex. R. App. P. 52.8(a).


 
					Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   July 29, 2004